Citation Nr: 0946705	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-21 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right foot 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome of the right knee (right knee 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 
and from February to October 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
The claims file is now under the jurisdiction of the RO in 
Nashville, Tennessee.

In July 2008, the Veteran filed a notice of disagreement with 
the initial rating assigned for a right knee disability in a 
March 2008 rating decision.  No action has been taken on this 
issue and it is REMANDED for issuance of a statement of the 
case (SOC).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, the Veteran has appealed the initial rating 
assigned for his right knee disability.  A SOC has not been 
issued on this claim.  When a notice of disagreement is 
timely filed, the RO must reexamine the claim and determine 
if additional review or development is warranted.  If no 
preliminary action is required, or when it is completed, the 
RO must prepare an SOC pursuant to 38 C.F.R. § 19.29 (2009), 
unless the matter is resolved by granting the benefits sought 
on appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2009).  As the RO has not granted an increased evaluation 
and the Veteran has not withdrawn the appeal, an SOC must be 
issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Most of the Veteran's service treatment records are 
unavailable, through no fault of the Veteran.  Under such 
circumstances, VA has a heightened obligation to explain its 
findings and conclusions and to carefully consider the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The few records that are associated with the 
claims folder do show complaints about the right foot in 
January 1978, the back in April 1977, and the left thigh in 
May 1977.  Current medical records show that the Veteran has 
recently complained of or been treated for his right foot, 
left knee, and his back.

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  A remand is required for a VA examination 
to determine the nature and the etiologies of the Veteran's 
left knee disorder, back disorder, and right foot disorder.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
provide a medical examination when it is necessary to decide 
the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC on the issue of the 
initial evaluation for the Veteran's right 
knee disability.  Advise the Veteran of 
the need to timely file a substantive 
appeal to perfect the appeal.  The 
appropriate time to respond must be 
afforded.  If in order, the matter should 
then be returned to the Board for 
appellate review.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of the following: right foot 
disorder, left knee disorder, and back 
disorder.  The entire claims file must 
be made available to the VA examiner.  
Pertinent documents should be reviewed, 
including service treatment records, VA 
and private treatments records, and the 
statements of the Veteran.  The 
examiner should conduct a complete 
history and physical and assign all 
relevant diagnoses.

The examiner should answer the 
following question for each disorder 
individually ((a) right foot disorder, 
(b) left knee disorder, and (c) back 
disorder):  Is it at least as likely as 
not that the disorder had its onset in 
service, is related to service, or was 
aggravated by service or a service-
connected disability?

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 

2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


